
	

113 HRES 634 IH: Expressing the condolences of the House of Representatives to the victims of the devastating landslide on March 22, 2014, extending the thanks of those who took quick action to provide aid and comfort to the victims of the landslide, commending the resiliency of the affected communities for their strength, and committing to provide the necessary resources and to stand by the people of the affected communities.
U.S. House of Representatives
2014-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 634
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2014
			Ms. DelBene (for herself, Mr. Larsen of Washington, Mr. McDermott, Mr. Heck of Washington, Mr. Kilmer, Mr. Smith of Washington, Mr. Hastings of Washington, Ms. Herrera Beutler, Mrs. McMorris Rodgers, and Mr. Reichert) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing the condolences of the House of Representatives to the victims of the devastating
			 landslide on March 22, 2014, extending the thanks of those who took quick
			 action to provide aid and comfort to the victims of the landslide,
			 commending the resiliency of the affected communities for their strength,
			 and committing to provide the necessary resources and to stand by the
			 people of the affected communities.
	
	
		Whereas on March 22, 2014, a massive landslide near Oso, Washington, in Snohomish County, destroyed
			 homes, damaged public infrastructure, and blocked the Stillaguamish River;
		Whereas on March 22, 2014, the Washington Emergency Operations Center activated and Snohomish
			 County, Washington, and Washington State proclaimed a state of emergency;
		Whereas on March 31, 2014, Governor Inslee requested a major disaster declaration;
		Whereas on April 2, 2014, the Federal Emergency Management Agency (FEMA) declared Snohomish County
			 in the State of Washington, as well as the Sauk-Suiattle Indian
			 Reservation, Stillaguamish Indian Reservation, and Tulalip Indian
			 Reservation, as eligible for FEMA’s Public Assistance Program;
		Whereas on April 2, 2014, President Barack Obama declared Washington State in a state of major
			 disaster and approved the request made by Governor Inslee for Federal
			 disaster assistance;
		Whereas 43 people have lost their lives, and many more were injured that day and in subsequent
			 recovery and cleanup efforts;
		Whereas within a matter of seconds, 1.3 square miles of earthen material rushed down the
			 mountainside, burying people in their homes under 40 feet of mud, turning
			 cars into scrap metal, depositing hazardous material and other debris in
			 the trees, river, and soil, and forever affecting the lives of thousands
			 of people;
		Whereas in small rural towns such as Oso, Darrington, and Arlington, where this landslide occurred,
			 the impact of a disaster reaches far beyond the number of individuals who
			 lost a family member or whose property was destroyed;
		Whereas the landslide engulfed 42 homes completely, and many more homes were damaged by flooding
			 and debris;
		Whereas crops such as hay, Christmas trees, pasture land, and dairies were damaged;
		Whereas sheep farms, and other livestock were lost;
		Whereas this tragedy marks the third highest number of natural disaster related fatalities
			 occurring in Washington State ever, and the deadliest landslide in its
			 history;
		Whereas the suffering and distress of these communities is ongoing, particularly for those who lost
			 loved ones, homes, and livelihoods;
		Whereas the local emergency responders, National Guard, FEMA, and many citizens from the affected
			 communities have risked their lives to save others;
		Whereas the first responders in the affected communities, and countless volunteers immediately came
			 to the aid of those affected by the storms;
		Whereas those in the community offered their homes, their time, and their unwavering support to
			 those affected;
		Whereas many tribes, businesses, faith-based organizations, and other volunteer organizations and
			 charities have supplied the victims of the tragedy generously with food,
			 water, financial support, and shelter; and
		Whereas hundreds of volunteers and government employees from across the United States have
			 committed time and resources to help with recovery efforts: Now,
			 therefore, be it
	
		That the House of Representatives—
			(1)expresses condolences to the victims of the devastating landslide on March 22, 2014;
			(2)extends thanks to the first responders, firefighters, law enforcement personnel, volunteers, and
			 medical personnel who took quick action to provide aid and comfort to the
			 victims of the landslide;
			(3)commends the resiliency of the affected communities for their strength; and
			(4)commits to provide the necessary resources and to stand by the people of the affected communities.
			
